UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F/A REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THESECURITIES EXCHANGE ACT OF 1934 OR þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934For the fiscal year ended 31 December 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 Commission file number 000-50571 RESPONSE BIOMEDICAL CORP. (Exact Name of Registrant as Specified in its Charter) BRITISH COLUMBIA, CANADA (Jurisdiction of Incorporation or Organization) 1781-75th AVENUE W., VANCOUVER, B.C. CANADA, V6P 6P2 (Address of Principal Executive Offices) Patricia Massitti, pmassitti@responsebio.com, 1781-75th AVENUE W., VANCOUVER, B.C. CANADA, V6P 6P2 (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:NONE. Securities registered or to be registered pursuant to Section 12(g) of the Act:COMMON SHARES WITHOUT PAR VALUE. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:NONE. As at 31 December 2010, the close of the period covered by the annual report, the number of common shares of the issuer outstanding was 38,950,262 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ]Yes[X]No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 [ ]Yes[X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). []Yes[ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer [ ]Accelerated Filer [ ]Non-Accelerated Filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: [ ]U.S. GAAP[ ]International Financial Reporting Standards as issued by[X] Other the International Accounting Standards Board If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected has elected to follow [X] Item 17[ ] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No EXPLANATORY NOTE This Amendment No. 1 on Form 20-F/A to the Annual Report on Form 20-F of Response Biomedical Corp. (the “Original Form 20-F”) for the year ended December 31, 2010 originally filed with the Securities and Exchange Commission on March 11, 2011, is being filed to restate our consolidated financial statements and other financial information contained in Items 3, 4, 5, 8 and 17.These items have been amended and restated in their entirety. As a result of this restatement, we have also amended and restated our disclosures in Item 15, Controls and Procedures, and have included new certifications pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as reflected in Exhibits 12.1, 12.2, 13.1 and 13.2.We have also revised certain of our risk factors in Item 3.D, business disclosure in Item 4 and disclosures related to significant shareholders in Items 6.A., 7.A. and 10.C.In addition, we have included a revised report of our independent registered public accounting firm, Ernst and Young, LLP, as well as a revised consent of such firm, as Exhibit 15.2 and corrected certain other exhibit listings. Except as set forth above, this Form 20-F/A does not modify or update other disclosures in the Original Form 20-F, including the nature and character of such disclosure to reflect events occurring after the filing date of the Original Form 20-F.While we are amending only certain portions of our Original Form 20-F, for convenience and ease of reference, we are filing the entire Form 20-F, except for certain exhibits.The disclosures in this Form 20-F/A do not reflect events occurring after the date of the Original Form 20-F.Accordingly, this Form 20-F/A should be read in conjunction with our other filings made with the Securities and Exchange Commission subsequent to the filing of the Original Form 20-F, as information in such filings may update or supersede certain information contained in those filings as well as in this amendment.For information regarding certain events subsequent to the date of the Original Form 20-F, see our amended unaudited consolidated financial statements as at and for the three month period ended March 31, 2011, together with the related amended management’s discussion and analysis, and our amended unaudited consolidated financial statements as at and for the three and six month periods ended June 30, 2011, together with the related amended management’s discussion and analysis, which are being filed with Canadian securities regulators on the SEDAR system (www.sedar.com) concurrently herewith (collectively, the “Amended Quarterly Filings”) and will be filed on Form 6-K Unless the context otherwise requires, references herein to "Response," "the Company," "we," "us," or "our" refer to Response Biomedical Corp. and its consolidated subsidiaries, unless the context otherwise dictates. Background of the Restatement On August 11, 2011, the Company’s Chief Executive Officer (“CEO”) resigned.A new, interim CEO joined the Company and promptly began evaluating the Company’s contracts, customer relationships, correspondence with the U.S. Food and Drug Administration (“FDA”), transactions history and other matters.During the course of this evaluation, he researched questions regarding certain transactions related to (i) a specific large shipment to a distributor near the end of 2010 and (ii) shipments made in June 2011 to a different distributor subsequent to the Company’s receipt of a letter in late May 2011 from the FDA stating that the specific products were not approved by the FDA for sale in the United States.The new CEO promptly alerted the Audit Committee that he had concerns about these transactions, about the Company’s internal controls, policies, and procedures related to these specific transactions, and more generally regarding distributor contract management. The Audit Committee decided to conduct an investigation of the issues identified by the new CEO.The Board of Directors concurred in that decision.The Audit Committee began the investigation supported by the efforts of selected internal staff at the Company.These internal staff were selected based on their professional experience, their familiarity with the issues, the fact that they were not the decision-makers in the questioned revenue recognition matters, their concerns about the transactions as expressed to the new CEO and Audit Committee, and the new CEO’s judgment that these individuals would be key future executives in the new management team.The Audit Committee also notified the firm’s legal counsel and the firm’s independent registered public accounting firm, Ernst & Young LLP. On September 30, 2011, upon completion of a preliminary phase of the investigation, the Company announced that it had determined that the financial statements for the year ending December 31, 2010 and the fiscal quarters ending March 31, 2011 and June 30, 2011 should be restated to reverse certain transactions that were improperly recorded in the financial statements and possibly to record other corrections to those financial statements. After working through September with counsel advice on the investigation, the Audit Committee supplemented its investigation by retaining a leading international law firm to conduct an independent investigation of the facts and circumstances leading to the need for the restatements.The Audit Committee Chair has been in weekly contact with counsel as the independent investigation has progressed.Elements of outside counsel’s investigation are continuing. The Company’s internal investigation surrounding the restated financial statements for the year ended December 31, 2010 and the fiscal quarter ended March 31, 2011 and June 30, 2011 has been completed.Other initiatives by the Company related to the findings requiring the financial restatements, including the work by outside counsel, are continuing. On November 9, 2011, we filed this Form20-F/A and the Amended Quarterly Filings.We also issued a press release to announce the final restated financial information and conclusions of our AuditCommittee's investigation.Our interim Chief Executive Officer and our Corporate Controller, who serves as our principal financial and accounting officer, have concluded that prior material weaknesses have been identified and reported through these revised filings.The Company will provide updates on progress in remediating internal controls and procedures in its quarterly filings for the quarter ending September 30, 2011 and in its annual filings for the fiscal year ending December 31, 2011. Audit Committee Findings and Recommendations Upon reviewing the results of the internal investigation, and consistent with the initial observations of the external legal review, the Audit Committee determined that revenue should not have been recognized on one transaction in the fourth quarter of 2010.Specifically, a single transaction with a reseller was identified for $0.5 million where (a) the purchaser (a distributor) had not ordered the product, (b) contingencies not shown on the invoice determined the date if and when the product was to be paid for by the distributor, and (c) additional contingencies needed to be satisfied before the distributor could sell the product without violating other contracts. These qualifications were not communicated to the Company's independentregistered public accounting firmat the conclusion of 2010 or early in 2011 during the audit of the Company’s 2010 financials which did not facilitate a proper audit of the Company’s consolidated financial statements. In addition, management deemed it appropriate to allocate an adjustment made to cost of sales in the fourth quarter of 2010 to the respective earlier quarters of 2010.As a result, an adjustment of $0.2 million was made to allocate the cost of sales related to the first three quarters of 2010 from the fourth quarter. Summary of the Restatement Adjustments The following tables summarize the impact of the restatement on our financial statements for the fourth quarter and year ended December 31, 2010. Selected information about the impact of the restatement on ourquarterly periods is provided in Note4 to our consolidated financial statements. Three Months Ended December 31, 2010 Year Ended December 31, 2010 As previously reported Adjustments As restated As previously reported Adjustments As restated (in thousands, except per share data) (in thousands, except per share data) Statement of Operations Total revenue $ $ ) $ $ $ ) $ Total cost of revenue ) ) Total operating expenses - - Loss fromoperations ) Net Loss ) Net loss per common share, basic and diluted $ ) $ ) $ ) The Audit Committee’s findings and recommendations with respect to the periods ended March 31, 2011 and June 30, 2011, and a summary of restatement adjustments with respect to those periods, are set forth in the Amended Quarterly Filings. Controls As further discussed in Item 15, Controls and Procedures, during the course of the investigation our management and Audit Committee identified internal controldeficiencies relating to the control environment, documentation, training and testing of controls, documentation and communication of contract terms, revenue recognition and anti-fraud protection.Our Audit Committee also made several recommendations to management and the Board of Directors, which have been approved.These recommendations include: 1. Updating the Company’s controls, policies and procedures to reflect the reorganization and restructuring from 2010 and further organizational changes implemented in recent months. 2. Improving the documentation of controls and the testing of controls, including the use of a qualified outside consultants in order to ensure that the internal controls in place over financial reporting are effective or to remediate any controls that, subsequent to the appropriate testing being completed, were concluded to be ineffective. 3. Updating the Company’s controls and procedures regarding order entry and processing. 4. Additional training of staff and management on revenue recognition. 5. Implementing a document control system regarding all contracts with distributors and other key organizations working with the Company. 6. Implementing a Whistleblower Policy to facilitate reporting directly to the Company’s Audit Committee any suspected improper activity. 7. Improving the overall control environment through the continuing initiatives of the interim CEO, recruiting of a new Chief Executive Officer and additional managers, in addition to the changes to management effected earlier in 2011. The non-financial statement elements of the internalinvestigation are continuing, and the Company continues to evaluate and work to improve the Company’s internal financial controls and procedures.The Company will provide updates on progress toward these goals in its upcoming financial reports. FORWARD-LOOKING STATEMENTS AND RISK FACTORS This annual report contains certain forward-looking statements, including statements about: · The development of new services and products and the maintenance and expansion of or sales and marketing efforts in the existing markets for our current services and products; · Implementing aspects of our business plan and strategies; · Our financing goals and plans; · Our existing working capital and cash flows and whether and how long these funds will be sufficient to fund our operations; and · Our raising of additional capital through future equity and debt financings. The forward-looking statements in this annual report reflect management’s current views and expectations with respect to our business, strategies, services and products, future results and events, and financial performance. In general, all statements other than statements of historical fact, including future results of operations or financial position, made in this annual report should be considered forward looking. Our forward-looking statements are primarily located in the following sections of this annual report: “Item 3 – D. Risk Factors”, “Item 4 – Information on the Company”, and “Item 5 - Operating and Financial Review and Prospects”. In addition, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “desire,” “goal,” “may,” “will,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy, and actual results may differ materially from those we anticipated due to a number of uncertainties, many of which are unforeseen. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this annual report. Our actual results could differ materially from those anticipated in or implied by these forward-looking statements for many reasons, including, among others, the risks we face as described in the section entitled “Risk Factors” and elsewhere in this annual report. Forward-looking statements involve known and unknown risks and uncertainties, including those discussed in this annual report. We make cautionary statements in the “Risk Factors” section of this annual report beginning on page 4, and in other parts herein. You should read these cautionary statements as being applicable to all related forward-looking statements wherever they appear in this annual report. We are not obligated nor do we undertake to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as otherwise required by law.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this annual report and other statements made from time to time by our representatives or us might not occur. TERMS OF REFERENCE AND EXCHANGE RATES As used in this annual report, unless the context otherwise indicates, the terms “we”, “us”, “our”, “Response” or the “Company” mean Response Biomedical Corp. and its wholly-owned subsidiaries, Response Biomedical Inc. and Response Development Inc. The information set forth in this annual report is as of 31 December 2010 unless another date is indicated. All references to dollars ($) in this document are to Canadian funds, unless otherwise indicated.On 31 December 2010, the exchange rate for conversion of U.S. dollars into Canadian dollars was U.S. $1.00 Cdn. $0.995.The exchange rate for conversion of U.S. dollars into Canadian dollars as at 31 January 2011 was U.S. $1.00 Cdn. $1.002.All exchange rates represent the closing rate of the Bank of Canada. The following table sets forth the high and low rates of exchange of U.S. dollars into Canadian dollars for each month during the previous six months and the average of such exchange rates during the five most recent fiscal years ended 31 December 2010.The average rates presented in the table below represent the average of the exchange rates on the last day of each month during a year or a period. Exchange Rate Canadian Dollar/U.S. Dollar High Low Month ended 31 December 2010 Month ended 30 November 2010 Month ended 31 October 2010 Month ended 30 September 2010 Month ended 31 August 2010 Month ended 31 July 2010 Average Fiscal year ended 31 December 2010 Fiscal year ended 31 December 2009 Fiscal year ended 31 December 2008 Fiscal year ended 31 December 2007 Fiscal year ended 31 December 2006 TABLE OF CONTENTS GLOSSARY 1 PART 1 3 Item 1.
